Name: Council Implementing Regulation (EU) NoÃ 735/2013 of 30Ã July 2013 implementing Regulation (EU) NoÃ 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 31.7.2013 EN Official Journal of the European Union L 204/23 COUNCIL IMPLEMENTING REGULATION (EU) No 735/2013 of 30 July 2013 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia (1), and in particular Article 12(1) thereof, Whereas: (1) On 4 February 2011, the Council adopted Regulation (EU) No 101/2011. (2) The entries for three persons in the list of natural and legal persons, entities or bodies set out in Annex I to Regulation (EU) No 101/2011 should be replaced and new statements of reasons provided with regard to their designation. (3) Annex I to Regulation (EU) No 101/2011 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 101/2011 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 30 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 31, 5.2.2011, p. 1. ANNEX The entries for the persons in the list of natural and legal persons, entities or bodies set out in Annex I to Regulation (EU) No 101/2011 listed below shall be replaced by the following entries: Names Identifying information Reasons 1. Mohamed Ben Moncef Ben Mohamed TRABELSI Tunisian, born in Sabha-Lybie 7 January 1980, son of Yamina SOUIEI, managing director, married to InÃ ¨s LEJRI, residing at RÃ ©sidence de l'Ã toile du Nord - suite B - 7th floor - apt. No 25 - Centre urbain du nord - CitÃ © El Khadra - Tunis, holder of NIC No 04524472. Person subject to judicial investigations by the Tunisian authorities for complicity in the misuse of office by a public office-holder (former CEO of SociÃ ©tÃ © Tunisienne de Banque and former CEO of Banque Nationale Agricole) to procure an unjustified advantage for a third party and to cause a loss to the administration. 2. Fahd Mohamed Sakher Ben Moncef Ben Mohamed Hfaiez MATERI Tunisian, born in Tunis 2 December 1981, son of NaÃ ¯ma BOUTIBA, married to Nesrine BEN ALI, holder of NIC No 04682068. Person subject to judicial investigations by the Tunisian authorities for exerting wrongful influence over a public office-holder (ex-President Ben Ali) with a view to obtaining directly or indirectly an advantage for another person, complicity in the misuse of office by a public office-holder (ex-President Ben Ali) to procure an unjustified advantage for a third party and to cause a loss to the administration, and complicity in the misappropriation of Tunisian public monies by a public office-holder (ex-President Ben Ali). 3. Mohamed Slim Ben Mohamed Hassen Ben Salah CHIBOUB Tunisian, born 13 January 1959, son of LeÃ ¯la CHAIBI, married to Dorsaf BEN ALI, CEO, residing at rue du Jardin - Sidi Bousaid - Tunis, holder of NIC No 00400688. Person subject to judicial investigations by the Tunisian authorities for exerting wrongful influence over a public office-holder (ex-President Ben Ali) with a view to obtaining directly or indirectly an advantage for another person and complicity in the misuse of office by a public office-holder to procure an unjustified advantage for a third party and to cause a loss to the administration.